                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     CHRISTIANA BUSH,                                   Case No. 17-cv-05605-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANTS'
                                   9             v.                                         MOTION TO DISMISS OR, IN THE
                                                                                            ALTERNATIVE, TO STRIKE CLASS
                                  10     VACO TECHNOLOGY SERVICES, LLC,                     CLAIMS FROM THE FOURTH
                                         et al.,                                            AMENDED COMPLAINT
                                  11
                                                        Defendants.                         [Re: ECF 97]
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Christina Bush brings this putative class action against Vaco Technology
                                  14   Services, LLC (“VTS”) and Google, LLC (“Google”), alleging various wage and hour violations
                                  15   by both Defendants. The complaint in this case has now undergone three rounds of motions to
                                  16   dismiss and amendment. Now before the Court is Defendants’ Motion to Dismiss or, in the
                                  17   Alternative, to Strike Class Claims from the Fourth Amended Complaint. ECF 97. The matter is
                                  18   fully briefed and suitable for decision without oral argument. For the reasons that follow, the
                                  19   Court DENIES Defendants’ motion.
                                  20     I.   BACKGROUND
                                  21          As in prior motions to dismiss, the issue in the instant motion is the scope of Plaintiff’s
                                  22   putative classes. The Court has thrice dismissed Plaintiff’s class claims on the ground that
                                  23   Plaintiff’s factual allegations were insufficient to support claims brought on behalf of broadly-
                                  24   defined classes. See Bush v. Vaco Tech. Servs., LLC, No. 17-CV-05605-BLF, 2018 WL 2047807,
                                  25   at *6 (N.D. Cal. May 2, 2018) (order regarding First Amended Complaint); Bush v. Vaco Tech.
                                  26   Servs., LLC, No. 17-CV-05605-BLF, 2018 WL 6308193, at *3 (N.D. Cal. Dec. 3, 2018) (order
                                  27   regarding Second Amended Complaint); Bush v. Vaco Tech. Servs., LLC, No. 17-CV-05605-BLF,
                                  28   2019 WL 3290654, at *5 (N.D. Cal. July 22, 2019) (order regarding Third Amended Complaint).
                                   1   For instance, in the Third Amended Complaint (“TAC”), Plaintiff sought to represent a class of

                                   2   “All persons directly employed by Vaco who worked in hourly or non-exempt positions in

                                   3   California” (the “Vaco Class”). ECF 65 (“TAC”) ¶ 13. As the Court repeatedly explained,

                                   4   Plaintiff’s allegations of misconduct by Defendants were specific to her experiences and job duties

                                   5   at Google. See 2018 WL 6308193 at *3; 2019 WL 3290654 at *5; 2019 WL 3290654 at *5.

                                   6   Plaintiff’s allegations that Defendants had the same policies and practices as to class members

                                   7   working at other companies and performing other job duties were conclusory and therefore not

                                   8   plausible. See, e.g., In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (A court

                                   9   need not accept as true “allegations that are merely conclusory, unwarranted deductions of fact, or

                                  10   unreasonable inferences.”) (internal quotation marks and citations omitted).

                                  11          The Court gave Plaintiff multiple opportunities to allege additional facts supporting her

                                  12   proposed classes. Finally, in its order regarding the Third AC, the Court found that Plaintiff’s
Northern District of California
 United States District Court




                                  13   proposed classes remained too broad, and that further leave to amend the factual allegations would

                                  14   be futile. 2019 WL 3290654 at *5. The Court held that Plaintiff’s claims could proceed only on

                                  15   behalf of a narrowed class:

                                  16                  Plaintiff has sufficiently alleged a putative class (or three distinct
                                                      classes) of individuals who were employed at Google in each of
                                  17                  Plaintiff’s three prior roles: Expedition Team Leader, Order Audit
                                                      Operation Specialist, and Content Bug Technician. As such,
                                  18                  Defendants’ motions are GRANTED WITH LEAVE TO AMEND
                                                      for Plaintiff to narrow her class allegations to those encompassing
                                  19                  only employees staffed in these three positions.

                                  20   2019 WL 3290654 at *6.

                                  21          Plaintiff has now filed the Fourth Amended Complaint (“4AC”). ECF 87 (“4AC”). The

                                  22   4AC alleges three nationwide classes: (1) the “Google Expedition Class,” (2) the “Order Audit

                                  23   Operation Specialist Class,” and (3) the “Content Bug Technician Class.” Id. ¶ 13. The 4AC also

                                  24   alleges four California Sub-Classes: one corresponding to each of the nationwide classes—the

                                  25   “Google Expedition California Sub-Class,” the “Order Audit Operation Specialist California Sub-

                                  26   Class, and the “Content Bug Technician California Sub-Class”—and a UCL class combining the

                                  27   other three. Id. In her briefing on the instant motion, Plaintiff “withdraws the national classes

                                  28   plead [sic] in the 4th AC as to the Order Audit Operations [sic] Specialist and Content Bug

                                                                                         2
                                   1   Technician claims.” ECF 98 (“Opp.”) at 1. Accordingly, the only nationwide class remaining in

                                   2   the 4AC is the Google Expedition Class, which Defendants do not challenge.

                                   3       II.   DISCUSSION
                                   4             Defendants’ motion concerns only the Order Audit Operation Specialist and Content Bug

                                   5   Technician California Sub-Classes.1 ECF 97 (“Mot.”) at 2. The 4AC defines these classes as

                                   6   follows:

                                   7                    Order Audit Operation Specialist California Sub-Class: All
                                                        persons employed directly by Google and/or through any staffing
                                   8                    agencies (including Vaco) who input data into Google system
                                                        concerning which movies and television shows to go live in California
                                   9                    during the Relevant Time Period.

                                  10                    Content Bug Technician California Sub-Class: All persons
                                                        employed directly by Google and/or through any staffing agencies
                                  11                    (including Vaco) who conducted quality assurance for YouTube Live
                                                        in California during the Relevant Time Period.
                                  12
Northern District of California




                                       4AC ¶ 13. Defendants argue these sub-classes are overbroad for two reasons. First, Defendants
 United States District Court




                                  13
                                       object to the inclusion of persons “employed . . . through any staffing agencies.” Mot. at 3.
                                  14
                                       According to Defendants, this Court has already ruled that Plaintiff cannot represent individuals
                                  15
                                       hired through staffing agencies other than VTS. Id. Second, Defendants contend that Plaintiff’s
                                  16
                                       class definitions are “amorphous” and based on “imprecise job duties,” and are therefore in
                                  17
                                       contravention of this Court’s prior order requiring Plaintiff to narrow these classes to encompass
                                  18
                                       only individuals employed as Order Audit Operation Specialists and Content Bug Technicians,
                                  19
                                       respectively.
                                  20
                                                 As the first argument, Defendants believe this Court has already rejected Plaintiff’s
                                  21
                                       attempts to represent individuals hired through staffing agencies other than VTS. Mot. at 3 (citing
                                  22
                                       2018 WL 6308193 at *3). It is true that this Court previously dismissed Plaintiff’s claims against
                                  23
                                       “all Vaco Defendants except VTS” because Plaintiff’s allegations were “limited to one staffing
                                  24
                                       agency—VTS.” 2018 WL 6308193 at *3. In other words, Plaintiff’s factual allegations regarding
                                  25
                                       VTS’s actions were insufficient to support an inference that staffing agencies other than VTS
                                  26
                                  27

                                  28
                                       1
                                        Defendants’ arguments regarding the nationwide Order Audit Operation Specialist and Content
                                       Bug Technician Classes are moot, as Plaintiff has withdrawn those classes. See Opp. at 1.
                                                                                       3
                                   1   committed similar violations.

                                   2          Google, however, may be liable for violations committed against individuals hired through

                                   3   other staffing agencies. As the 4AC makes clear, Plaintiff is pursuing a theory of joint employer

                                   4   liability against Google. 4AC ¶¶ 21-26; see Johnson v. Serenity Transportation, Inc., 141 F. Supp.

                                   5   3d 974, 994 (N.D. Cal. 2015) (joint employer doctrine available under both the Fair Labor

                                   6   Standards Act and California’s labor laws). The joint employer doctrine recognizes that “a worker

                                   7   may be employed by more than one entity at the same time.” Guifu Li v. A Perfect Day

                                   8   Franchise, Inc, 281 F.R.D. 373, 400 (N.D. Cal. 2012). If that is the case, each of the employers is

                                   9   subject to obligations under the Fair Labor Standards Act and California’s labor laws. See id.;

                                  10   Benton v. Telecom Network Specialists, Inc., 220 Cal. App. 4th 701, 728 (2013) (explaining that

                                  11   California law “imposes an affirmative obligation on every employer”—i.e., all joint employers—

                                  12   “to authorize and provide legally required meal and rest breaks”). Hence, Google’s liability is not
Northern District of California
 United States District Court




                                  13   necessarily limited to individuals were hired through VTS; it may extend to individuals hired

                                  14   through another staffing agency or directly by Google. The Court therefore DENIES the motion

                                  15   to dismiss or strike the sub-classes to the extent they represent persons “employed . . . through any

                                  16   staffing agencies.”

                                  17          The Court likewise rejects Defendants’ second objection. The Court is satisfied that

                                  18   Plaintiff has complied with the Court’s instruction to narrow the classes to the three roles Plaintiff

                                  19   held at Google. Although Plaintiff has used job duties rather than job titles to define the sub-

                                  20   classes, the Court believes the sub-classes are sufficiently definite to advance past the pleading

                                  21   stage. Courts have repeatedly allowed classes to be defined by job duties. See, e.g., Frausto v.

                                  22   Bank of Am., Nat’l Ass’n, No. 18-CV-01202-LB, 2019 WL 6493983, at *13 (N.D. Cal. Dec. 3,

                                  23   2019); Lewis v. Wells Fargo & Co., No. C 08-02670 CW, 2009 WL 1033823, at *3 (N.D. Cal.

                                  24   Apr. 16, 2009). The proposed class definitions are not “so vague or ambiguous that Defendant[s]

                                  25   cannot reasonably prepare a response” to the 4AC or participate in pre-certification discovery.

                                  26   Lewis, 2009 WL 1033823, at *3; see also In re Wal-Mart Stores, Inc. Wage & Hour Litig., 505 F.

                                  27   Supp. 2d 609, 614-15 (N.D. Cal. 2007) (denying as premature defendants’ motion to dismiss or

                                  28   strike the class allegations on the ground that “a fact-intensive inquiry” is necessary “in order to
                                                                                         4
                                   1   determine the scope of each putative subclass”). Through discovery, Plaintiff should further refine

                                   2   the precise job duties and titles of putative class members. Any further objections regarding class

                                   3   definition may then be brought at the class certification stage.

                                   4          For the foregoing reasons, Defendants’ Motion to Dismiss or, in the Alternative, to Strike

                                   5   Class Claims from the Fourth Amended Complaint is hereby DENIED.

                                   6

                                   7   Dated: February 12, 2020

                                   8                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
